Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED UNDER

17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 240.24b-2.

[*****] INDICATES OMITTED MATERIAL THAT IS THE

SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST

FILED SEPARATELY WITH THE COMMISSION.

THE OMITTED MATERIAL HAS BEEN FILED

SEPARATELY WITH THE COMMISSION.

EXECUTION COPY

U.S. AMENDMENT AGREEMENT

This U.S. AMENDMENT AGREEMENT (together with all Exhibits referenced herein and
attached hereto, this “Amendment”) effective as of April 1, 2010 is entered into
between Warner Chilcott Company, LLC, a limited liability company organized and
existing under the laws of Puerto Rico with a place of business at Union Street,
Road 195 Km 1.1, Fajardo, PR 00738 (“WC”), and Sanofi-Aventis U.S. LLC, a
corporation organized under the laws of the State of Delaware with a place of
business at 300 Somerset Corporate Blvd., Bridgewater, New Jersey 08807 (“S-A”)
(WC and S-A are individually referred to herein as a “Party” and collectively as
the “Parties”).

W I T N E S S E T H :

WHEREAS, WC (as assignee of The Procter & Gamble Company and Procter & Gamble
Pharmaceuticals, Inc.) and S-A (as successor-in-interest to Aventis
Pharmaceuticals Inc.) are parties to an Amended and Restated Collaboration
Agreement, dated as of October 8, 2004 (as amended, the “Collaboration
Agreement”); and

WHEREAS, WC and S-A desire to amend the Collaboration Agreement to restructure
the commercialization efforts for the Product in the USA.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the Parties hereby agree to amend the terms
and conditions of the Collaboration Agreement as follows:

1. Definitions. All capitalized terms used herein, unless otherwise defined
herein, shall have the meanings given them in the Collaboration Agreement.

(a) For purposes of this Amendment, “Local R&D Efforts” shall mean all R&D
Efforts undertaken in the WC Exclusive Territory from and after the U.S.
Restructuring Effective Date other than any R&D Efforts mutually agreed by the
Parties pursuant to Section III(G) of the Collaboration Agreement.



--------------------------------------------------------------------------------

(b) For the sake of clarification and for purposes of this Amendment, the
Parties acknowledge and agree that to the extent applicable, (A) all references
to “P&G” in the Collaboration Agreement shall be deemed to include WC, and
(B) all references to “API” in the Collaboration Agreement shall be deemed to
include S-A.

2. U.S. Restructuring. Notwithstanding anything in the Collaboration Agreement
to the contrary, the Parties agree that their respective rights and obligations
with respect to the Product (and, to the extent applicable, Product Improvements
and OTC Products) in the USA shall be revised as set forth in this Amendment.
For purposes of this Amendment, and consistent with the Collaboration Agreement,
the Parties acknowledge and agree that any reference to the “USA” in this
Amendment shall be deemed to include the Commonwealth of Puerto Rico.

(a) Establishment of WC Exclusive Territory. Effective on April 1, 2010 (the
“U.S. Restructuring Effective Date”), a new area consisting of the USA and
referred to as the “WC Exclusive Territory” shall be established within the
Territory, and the USA shall cease to be considered part of the “Co-Promotion
Territory”.

(b) Management Structure. From and after the U.S. Restructuring Effective Date:

(i) subject to the terms and conditions of this Amendment, including Sections
2(b)(ii), 2(b)(iii), 2(d) and 12 hereof, WC, either directly and/or through one
or with one or more of its Affiliates, shall have the sole right (x) to market,
promote, detail, distribute, and sell the Product within the WC Exclusive
Territory and (y) to make all decisions with respect thereto consistent with its
obligations under the Collaboration Agreement, as amended hereby, and the terms
of this Amendment, and such decisions (including all plans relating to the
foregoing) need not be submitted to, nor approved by, nor require any prior
consultation with, S-A or any committee, task force or similar body established
under the Collaboration Agreement. Accordingly, subject to the terms and
conditions of this Amendment, and without limiting the foregoing:

(A) all Promotion Efforts, Marketing Efforts and Local R&D Efforts, if any, to
be undertaken in the WC Exclusive Territory shall be determined in the sole and
absolute discretion, and shall be the sole and exclusive responsibility, of WC;

(B) there shall be no restrictions on WC’s ability to engage Contract
Representatives to perform Detailing Efforts in the WC Exclusive Territory; and

(C) WC shall not be obligated to perform a specified level of Promotion Efforts,
Marketing Efforts or Local R&D Efforts in the WC Exclusive Territory (and,
accordingly, no penalty payment shall be applicable to Detailing Efforts in the
WC Exclusive Territory);

 

2



--------------------------------------------------------------------------------

(ii) WC and each of its applicable Affiliates shall use commercially reasonable
efforts to register, market, promote, detail, distribute, and sell the Product
in the WC Exclusive Territory in a manner consistent with good business practice
and comparable with efforts customarily used in the pharmaceutical industry by
pharmaceutical companies relating to products in a similar stage of development
and approval and with equivalent economic value, and considering the relevant
regulatory, legal, business, scientific, commercial and other facts and
circumstances; and

(iii) notwithstanding anything in this Amendment to the contrary, WC covenants
to S-A that during the Term:

(A) neither it nor any of its Affiliates shall take any action, nor fail to take
any action, with the specific intent of reducing the amount of Net Outside Sales
in the WC Exclusive Territory in any Contract Year below the “Lower Threshold”
listed in the table in Section 3(b) of this Amendment for such Contract Year;

(B) neither it nor any of its Affiliates shall take any action, nor fail to take
any action, that would reasonably be expected to reduce the amount of Net
Outside Sales in the WC Exclusive Territory in any Contract Year below the
“Lower Threshold” listed in the table in Section 3(b) of this Amendment for such
Contract Year; and

(C) the recognition by WC and its Affiliates of revenues and deductions for
purposes of calculating Net Outside Sales shall be consistent with United States
generally accepted accounting principles and financial accounting and reporting
standards applicable to WC and its Affiliates, consistently applied across WC
and its Affiliates and in accordance with past practice; provided that nothing
in this clause (C) shall limit or otherwise prevent WC or any of its Affiliates
from making any change in its methods of accounting to the extent (1) required
by United States generally accepted accounting principles or such other
financial accounting and reporting standards, (2) required by law or regulation
or (3) such change would not reasonably be expected to reduce the amount of Net
Outside Sales in the WC Exclusive Territory in any Contract Year below the
“Lower Threshold” listed in the table in Section 3(b) of this Amendment for such
Contract Year.

(c) First Quarter 2010. WC hereby represents and warrants that WC and its
Affiliates have booked sales of, and shipped, the Product in the USA during the
quarterly period commencing on January 1, 2010 in the ordinary course of
business consistent with (i) the past practices of WC and its Affiliates and
(ii) United States generally accepted accounting principles and financial
accounting and reporting standards applicable to WC and its Affiliates,
consistently applied across WC and its Affiliates.

 

3



--------------------------------------------------------------------------------

(d) Reports and Forecasts. WC shall, from and after the U.S. Restructuring
Effective Date, provide S-A with the following information:

(i) no more than ninety (90) and no less than sixty (60) days prior to the
beginning of each Contract Year, an initial forecast (the “Initial Forecast”) of
anticipated Net Outside Sales of the Product (or any OTC Product, if applicable)
in the WC Exclusive Territory for each Quarter of such Contract Year using such
methodology as WC uses in the forecasting of such Net Outside Sales for its own
internal purposes; provided that for purposes of Contract Year 2010, WC shall
provide the Initial Forecast for each Quarter remaining in Contract Year 2010 on
or prior to April 15, 2010;

(ii) within five (5) Business Days of each of April 15 (other than Contract Year
2010), July 15 and October 15 of each Contract Year, an update (each, an
“Updated Forecast”) of the most recently delivered Initial Forecast or Updated
Forecast, as the case may be, setting forth the anticipated Net Outside Sales of
the Product (or any OTC Product, if applicable) in the WC Exclusive Territory
for each Quarter (or portion thereof) remaining in such Contract Year using such
methodology as WC uses in the forecasting of such Net Outside Sales for its own
internal purposes;

(iii) within ten (10) Business Days after each month end, a report setting forth
the actual Net Outside Sales of the Product (or any OTC Product, if applicable)
in the WC Exclusive Territory for such month, together with the calculation
thereof, including the amount of all discounts, returns, deductions and other
adjustments having the effect of reducing Outside Sales of the Product (or any
OTC Product, if applicable) in the WC Exclusive Territory for such month as
contemplated by Schedule I-C of the Collaboration Agreement and Section 3(e) of
this Amendment; and

(iv) within thirty (30) days after each Quarter end, a report in the form set
forth in Exhibit B attached hereto, setting forth the actual Net Outside Sales
of the Product (or any OTC Product, if applicable) in the WC Exclusive Territory
for such Quarter, together with the calculation thereof, including the amount of
all discounts, returns, deductions and other adjustments having the effect of
reducing Outside Sales of the Product (or any OTC Product, if applicable) in the
WC Exclusive Territory for such Quarter as contemplated by Schedule I-C of the
Collaboration Agreement and Section 3(e) of this Amendment, which items shall,
for purposes of this Amendment, be the only items having the effect of reducing
Outside Sales of the Product (or any OTC Product, if applicable) in the WC
Exclusive Territory for such Quarter.

(e) Recording of Sales.

(i) WC and/or one or more of its Affiliates shall solicit and accept orders for,
and ship and invoice sales of, the Product from and to non-Affiliate third
parties in the WC Exclusive Territory at prices to be established solely by WC
and/or one or more of its Affiliates.

 

4



--------------------------------------------------------------------------------

(ii) For purposes of clarification, from and after the U.S. Restructuring
Effective Date, if the Product is sold or otherwise transferred as part of a
package with other products, the Net Outside Sales for such Product shall be the
Net Outside Sales applicable to such Product as if sold separately, less the
pro-rata amount of any discount associated with the package. The operation of
the calculations in this Section 2(e)(ii) is demonstrated by the examples set
forth in Schedule IV(E)(2) of the Collaboration Agreement.

(f) Expenses. From and after the U.S. Restructuring Effective Date:

(i) WC and/or one or more of its Affiliates shall bear all costs and expenses
undertaken by WC and/or any of its Affiliates related to Promotion Efforts,
Marketing Efforts and Local R&D Efforts within the WC Exclusive Territory
undertaken from and after the U.S. Restructuring Effective Date; and

(ii) notwithstanding anything in the Collaboration Agreement to the contrary
(including Section XII(F)(8) of the Collaboration Agreement), WC shall be
responsible fully for all royalty payments required by the License Agreement
among WC (as assignee of The Procter & Gamble Company and its affiliates),
Hoffmann-La Roche Inc. and F. Hoffmann-La Roche Ltd in respect of any sales of
the Product in the WC Exclusive Territory made from and after the U.S.
Restructuring Effective Date.

(g) Third-Party Rights.

(i) Notwithstanding anything in the Collaboration Agreement to the contrary,
from and after the U.S. Restructuring Effective Date, WC may grant one or more
non-Affiliate third parties (each, a “Third-Party Licensee”) the right to
market, promote, detail, distribute and/or sell the Product in the WC Exclusive
Territory; provided that S-A’s prior written consent (not to be unreasonably
withheld, conditioned or delayed) shall be required prior to WC granting any
Third-Party Licensee the right to distribute and/or sell the Product in the WC
Exclusive Territory for its own account. Each such Third-Party Licensee shall be
bound by the terms and conditions of this Amendment (including Sections 2(b)(ii)
and 2(b)(iii) hereof) in the same manner and to the same extent as though such
Third-Party Licensee were WC; provided that WC shall be responsible for any
breach by any Third-Party Licensee of any obligations imposed on WC hereunder.

(ii) From and after the U.S. Restructuring Effective Date, subject to the
immediately succeeding sentence, the sales of Product by any Third-Party
Licensee in the WC Exclusive Territory shall be included in the calculation of
Net Outside Sales of the Product in the WC Exclusive Territory for the
applicable period. When the Third-Party Licensee resells a Product in the WC

 

5



--------------------------------------------------------------------------------

Exclusive Territory purchased from WC or any of WC’s Affiliates, (A) the sale of
such Product by WC or any of WC’s Affiliates to the Third-Party Licensee shall
be included in the calculation of Net Outside Sales for the applicable period in
which such sale is made and (B) the corresponding resale of such Product by the
Third-Party Licensee, reduced by the amount previously included in the
calculation of Net Outside Sales with respect to the sale of such Product to the
Third-Party Licensee pursuant to clause (A), shall be included in the
calculation of Net Outside Sales for the applicable period in which such resale
is made.

(iii) WC shall have the right to disclose from and after the U.S. Restructuring
Effective Date and during the Term Confidential Information to any Third-Party
Licensee (or potential Third-Party Licensee) that WC reasonably believes is
necessary in order for such Third-Party Licensee to market, promote, detail,
distribute or sell the Product in the WC Exclusive Territory from and after the
U.S. Restructuring Effective Date and during the Term; provided, however, WC
shall not disclose any Confidential Information of S-A or any of its Affiliates,
relating to S-A or any of its Affiliates, or disclosed to WC or any of its
Affiliates by S-A or any of its Affiliates, in each case without the prior
written consent of S-A; provided, further, that (A) WC shall ensure that any
such Third-Party Licensee is bound by obligations of confidentiality
substantially similar to, and no less protective than, those imposed on WC
pursuant to the Collaboration Agreement and (B) WC shall be responsible for any
breach by such Third-Party Licensee of the confidentiality obligations imposed
on WC pursuant to the Collaboration Agreement or on the Third-Party Licensee
pursuant to this Section 2(g)(iii).

(h) Health Registrations. From and after the U.S. Restructuring Effective Date:

(i) WC and/or one or more of its Affiliates shall continue to hold and shall use
commercially reasonable efforts to maintain in good order all Health
Registrations related to the Product in the WC Exclusive Territory; and

(ii) WC and/or one or more of its Affiliates shall be solely and fully
responsible for all costs and expenses of maintaining Health Registrations with
respect to the Product in the WC Exclusive Territory, including all
administrative costs and expenses and all country specific registration fees
(including user fees); provided that all such costs and expenses in the USA
relating to the time period prior to the U.S. Restructuring Effective Date shall
be allocated among the Parties in accordance with the Collaboration Agreement
(without giving effect to this Amendment).

(i) Product Recalls.

(i) From and after the U.S. Restructuring Effective Date, WC and/or one or more
of its Affiliates shall have the sole discretion within the WC Exclusive
Territory to determine whether and upon what terms and conditions the Product
shall be recalled or otherwise withdrawn from sale to non-Affiliate

 

6



--------------------------------------------------------------------------------

third parties (for purposes of this Section 2(i), a “WC Recall”). Prior to the
making of any WC Recall decision, however, WC shall provide notice to S-A’s
Alliance General Manager in accordance with Section XXV(M) of the Collaboration
Agreement and shall use reasonable efforts to consult with S-A. WC and/or one or
more of its Affiliates shall assume sole responsibility for all discussions with
regulatory officials within the WC Exclusive Territory regarding all aspects of
the WC Recall decision and the execution thereof.

(ii) From and after the U.S. Restructuring Effective Date, WC and/or one or more
of its Affiliates shall bear all costs and expenses of any WC Recall to the
extent relating to Products shipped to a non-Affiliate third party for sale on
or after the U.S. Restructuring Effective Date in the WC Exclusive Territory;
provided that the costs and expenses of any Recall to the extent relating to any
Product shipped to a non-Affiliate third party for sale prior to the U.S.
Restructuring Effective Date in the USA shall continue to be shared ***** in
accordance with the Collaboration Agreement (without giving effect to this
Amendment); provided, further, that S-A shall bear any reasonable and customary
costs and expenses for the WC Recall to the extent such WC Recall is due to the
gross negligence or intentional misconduct of S-A. Determination of such gross
negligence or intentional misconduct shall be made by arbitration pursuant to
Section XVI(B)(1) of the Collaboration Agreement. For the avoidance of doubt,
where Product is shipped to a non-Affiliate third party for sale, but title to
such Product does not pass concurrent therewith (such as in a consignment sale),
such shipment shall not constitute “shipment to a non-Affiliate third party for
sale” for purposes of this Section 2(i)(ii) unless and until such Product is
actually sold to a non-Affiliate third party.

(iii) Each Party agrees to, and shall cause its Affiliates to, coordinate in
good faith with the other Party and its Affiliates in connection with any WC
Recall or any other Recall if requested by the other Party in order to comply
with applicable law in any country.

(iv) For the sake of clarification, each Party, on behalf of itself and its
Affiliates, acknowledges and agrees that:

(A) the phrase “any Product Liability Action arising from Active Ingredient” as
used in the second (2nd) paragraph of Article 13 of the Tablet Supply Agreement,
effective as of June 18, 2008 (the “Tablet Supply Agreement”), by and between
Sanofi Winthrop Industrie (“SWI”) and Procter & Gamble Pharmaceuticals, Inc. or
Procter & Gamble Pharmaceuticals SARL, shall be construed to mean “any Product
Liability Action to the extent arising from Active Ingredient (including Product
Liability Actions arising from the composition of the Active Ingredient or
failure to warn)”;

 

7



--------------------------------------------------------------------------------

(B) the phrase “any Product Liability Action arising from Risedronate Tablets”
as used in the third (3rd) paragraph of Article 13 of the Tablet Supply
Agreement shall be construed to mean “any Product Liability Action to the extent
arising from Risedronate Tablets Manufactured by SWI (including Product
Liability Actions arising from defects in such Risedronate Tablets), but
excluding in any event any actions to the extent arising from Active
Ingredient”;

(C) for purposes of the Collaboration Agreement (as amended by this Amendment),
the last paragraph of Article 13 of the Tablet Supply Agreement shall be
construed with respect to the WC Exclusive Territory to include the words “,
except as set forth in this Article 13,” before the word “shall” in such
paragraph; and

(D) subject to clarifications set forth in this clause (iv), the provisions of
this Section 2(i) and Article 5 hereof shall not in any way affect or limit
either Party’s, or any of their Affiliates’, obligations under the Tablet Supply
Agreement (including Article 13 thereof).

(j) Trademarks. In the WC Exclusive Territory, the Product shall be sold under a
trademark selected and owned by WC or any of its Affiliates. WC and/or one or
more of its Affiliates shall be responsible fully for applying for, maintaining,
enforcing and defending all trademarks owned by WC or any of its Affiliates
related to the Product in the WC Exclusive Territory. From and after the U.S.
Restructuring Effective Date, WC and/or one or more of its Affiliates shall be
fully responsible for all Trademark Expenses in the WC Exclusive Territory;
provided that, for the sake of clarification, all Trademark Expenses in the USA
incurred prior to the U.S. Restructuring Effective Date shall be allocated among
the Parties in accordance with Section IV(I) of the Collaboration Agreement
(without giving effect to this Amendment).

(k) Applicability of First Quarter 2010 Obligations. The Parties acknowledge and
agree that notwithstanding anything in Article IV of the Collaboration Agreement
to the contrary, the following shall apply with respect to the USA within the
Co-Promotion Territory for the period commencing on January 1, 2010 and through
March 31, 2010 (the “First Quarter 2010”):

(i) Promotion and Marketing Efforts. Neither Party shall have any liability to
the other for failing to perform any Detailing Efforts, Non-Detailing Promotion
Efforts or Marketing Efforts within the USA during the First Quarter 2010.
Without limiting the preceding sentence, the provisions of Section IV(B)(8) of
the Collaboration Agreement (“Under Performance of Detailing Efforts”) shall be
inapplicable to the USA for the semi-annual period commencing on January 1, 2010
and ending on June 30, 2010.

(ii) Purchase and Sale of Detailing Efforts, Non-Detailing Promotion Efforts and
Marketing Efforts. The Parties agree that for purposes of Article IV of the
Collaboration Agreement, all Detailing Efforts, Non-Detailing Promotion

 

8



--------------------------------------------------------------------------------

Efforts and Marketing Efforts performed by S-A or any S-A Affiliate in the USA
during the First Quarter 2010 that are required to be purchased by WC or any WC
Affiliate shall be reported, and all costs and expenses incurred in connection
therewith shall be invoiced and paid, at the times contemplated with respect to
all other countries in the Co-Promotion Territory.

3. Economic Terms; Global Reimbursement Payment; Prepayments.

(a) Global Reimbursement Payment Formula. Notwithstanding anything in the
Collaboration Agreement to the contrary, the Parties agree that the global
reimbursement payment formula set forth in Schedule II(B) of the Collaboration
Agreement shall be amended, effective on the U.S. Restructuring Effective Date,
to (i) add a new variable, referred to as “WCET”, to signify the economic
arrangements between the Parties with respect to the WC Exclusive Territory and
(ii) remove the ***** variable, as follows:

*****

(b) “WCET” Variable Calculation. For purposes of Schedule II(B) of the
Collaboration Agreement, for each Quarter commencing on or after the U.S.
Restructuring Effective Date, the “WCET” variable shall be equal to:

(i) the product of (A) ***** times (B) the lesser of (1) the total Net Outside
Sales of the Product in the WC Exclusive Territory for such Quarter and all
prior Quarters (if any) occurring in the same Contract Year as such Quarter and
(2) the amount set forth opposite the heading “Lower Threshold” in the table
below for the applicable Contract Year in which such Quarter occurs; plus

(ii) the product of (A) ***** times (B) the greater of (1) zero and (2) an
amount equal to (x) the total Net Outside Sales of the Product in the WC
Exclusive Territory for such Quarter and all prior Quarters (if any) occurring
in the same Contract Year as such Quarter minus (y) the amount set forth
opposite the heading “Higher Threshold” in the table below for the applicable
Contract Year in which such Quarter occurs; minus

(iii) any amounts previously paid in accordance with clauses (i) and (ii) above
for all prior Quarters (if any) occurring in the same Contract Year as such
Quarter.

 

     Contract Year      20101   2011   2012   2013   2014

Lower Threshold ($MM)

   *****   *****   *****   *****   *****

Upper Threshold ($MM)

   *****   *****   *****   *****   *****

1         From the U.S. Restructuring Effective Date to December 31, 2010.

 

 

Examples of the calculation of the WCET variable described in this Section 3(b)
for Contract Years 2010 and 2011 are attached as Exhibit A to this Amendment. If
the Parties agree to amend, alter, or otherwise modify the payment allocations
pursuant to the Collaboration Agreement, the Parties agree that such amendment,
alternation or modification shall include as a component the continued payment
of the amount represented by the WCET variable through the end of the Term.

 

9



--------------------------------------------------------------------------------

(c) Prepayments.

(i) WC or one of its Affiliates shall, (i) no later than the end of each of
April, May, June, July, August and September of Contract Year 2010 and (ii) no
later than the end of each of January, February, March, April, May and June of
Contract Years 2011 through 2014, pay S-A an amount equal to (A) the amount set
forth opposite the heading “Lower Threshold” in the table in Section 3(b) above
for the applicable Contract Year in which such month occurs multiplied by
(B) ***** and then divided by (C) ***** (each such payment, a “Monthly Global
Reimbursement Prepayment”).

(ii) Notwithstanding anything in the Collaboration Agreement to the contrary:

(A) for (x) the Quarter ending June 30, 2010 and (y) the first Quarter of each
of Contract Year 2011 through 2014 (each such Quarter, a “First Payment
Quarter”), the Parties shall calculate the global reimbursement payment for such
First Payment Quarter in accordance with Section II(B) of the Collaboration
Agreement (after giving effect to Sections 3(a) and (b) of this Amendment), but
no payment of the global reimbursement payment for such First Payment Quarter
shall be made within sixty (60) days of the end of such First Payment Quarter
pursuant to Section II(B) of the Collaboration Agreement;

(B) for (x) the Quarter ending September 30, 2010 and (y) the second Quarter of
each of Contract Year 2011 through 2014 (each such Quarter, a “Second Payment
Quarter”), the global reimbursement payment for such Second Payment Quarter
shall be equal to (1) the global reimbursement payment for such Second Payment
Quarter calculated in accordance with Section II(B) of the Collaboration
Agreement (after giving effect to Sections 3(a) and (b) of this Amendment, but
without giving effect to this Section 3(c)) plus (2) the global reimbursement
payment calculated, but not paid, pursuant to clause (A) above for the First
Payment Quarter occurring in the same Contract Year as such Second Payment
Quarter minus (3) (but only to the extent that the sum of clause (1) and clause
(2) is positive) the aggregate amount of the Monthly Global Reimbursement
Prepayments paid by WC and its Affiliates in such Contract Year pursuant to
Section 3(c)(i) of this Amendment (or such portion thereof that reduces that sum
of clause (1) and clause (2) to zero). Any portion of the aggregate amount of
the Monthly Global Reimbursement Prepayments paid by WC and its Affiliates in
such Contract Year pursuant to Section 3(c)(i) of this Amendment that is not
applied pursuant to clause (3) (such amount, the

 

10



--------------------------------------------------------------------------------

“Excess Prepayment Amount”) shall be applied to offset the global reimbursement
payments for subsequent Quarters occurring in such Contract Year and/or paid by
S-A pursuant to clause (C) below; and

(C) for each remaining Quarter in Contract Years 2010 through 2014, the global
reimbursement payment for such Quarter shall, if a positive number, be reduced
on a dollar-for-dollar basis up to, but not below, zero by the amount, if any,
of the Excess Prepayment Amount for such Contact Year not previously applied to
reduce the global reimbursement payment for any prior Quarter in such Contract
Year; provided that if after calculating the global reimbursement payment for
the last Quarter in Contract Years 2010 through 2014 pursuant to this clause
(C), the Excess Prepayment Amount for such Contact Year has not been applied in
full to reduce the global reimbursement payments for such Contract Year, S-A
shall pay the balance thereof to WC (or one or more of WC’s Affiliates
designated by WC) at the same time the global reimbursement payment for such
Quarter is required to be paid pursuant to Section II(B) of the Collaboration
Agreement.

(iii) The Parties shall as soon as reasonably practicable after the date of this
Amendment cooperate in good faith to agree in writing to examples illustrating
the application of the Monthly Global Reimbursement Prepayments for Contract
Year 2011, which, following such agreement, shall be appended as Exhibit C to
this Amendment.

(d) Contract Year 2010. The Parties agree that for purposes of calculating the
“WCET” variable for Contract Year 2010 in accordance with clause (b) above,
Contract Year 2010 shall be deemed to commence on the U.S. Restructuring
Effective Date and, accordingly, any Net Outside Sales in the USA occurring
between January 1, 2010 through March 31, 2010 shall be excluded from the
calculations pursuant to clause (b) above and shall instead be taken into
consideration in the calculation of the ***** variable for such period in
accordance with the Collaboration Agreement (without giving effect to this
Amendment).

(e) Discounts, Returns, Deductions and Other Adjustments. For purposes of
calculating Net Outside Sales for any period in the WC Exclusive Territory, all
discounts, returns, deductions and other adjustments to Outside Sales
contemplated by Schedule I-C of the Collaboration Agreement shall offset Outside
Sales in accordance with United States generally accepted accounting principles,
consistently applied.

(f) Certain Understandings. For purposes of calculating the global reimbursement
payment pursuant to Schedule II(B) of the Collaboration Agreement, and
notwithstanding anything in Schedule II(B) of the Collaboration Agreement to the
contrary:

(i) from and after the U.S. Restructuring Effective Date, all Net Outside Sales,
costs and associated expenses with respect to the WC Exclusive Territory shall
be excluded from the calculation of the ***** variable of the global
reimbursement payment formula; and

 

11



--------------------------------------------------------------------------------

(ii) from and after the U.S. Restructuring Effective Date, the ***** variable
shall no longer be applicable and shall not be calculated pursuant to, or be
included in, the global reimbursement payment.

(iii) from and after the U.S. Restructuring Effective Date, any sales by WC or
any of its Affiliates or Third Party Licensees of any Competing Product(s) (as
defined below) in the WC Exclusive Territory shall be included in Outside Sales
of the Product for purposes of calculating the WCET variable described in
Section 3(b) of this Amendment; provided that such sales shall not be included
in the calculation described in Section 3(b)(ii) of this Amendment. For purposes
of this clause (iii), “Competing Product(s)” means any product(s) owned or
licensed by WC or any of its Affiliates for the following indications: (A) any
indication of Risedronate that was approved by the USFDA prior to the US
Restructuring Effective Date, (B) any indication for the treatment of
osteoporosis, Paget’s disease or osteogenesis imperfecta and/or (C) any Product
Improvement.

4. Intellectual Property Rights and Enforcement.

(a) Enforcement of Patents.

(i) Notwithstanding anything in Sections XII(F)(2) through (7) of the
Collaboration Agreement to the contrary, from and after the U.S. Restructuring
Effective Date, WC and/or one or more of its Affiliates shall have the sole and
exclusive right to respond to, defend and prosecute any actions or proceedings
of the type set forth in Section XII(F)(1) of the Collaboration Agreement
brought with respect to the P&G Patent set forth on Exhibit D.1 in connection
with the filing of an Abbreviated New Drug Application and to the extent
relating to the WC Exclusive Territory (including, (x) the right to sue for past
damages and (y) in the case of Section XII(F)(1)(b) of the Collaboration
Agreement, the right to control and appoint lead counsel for the defense of any
such action or proceeding) (collectively, “WCET ANDA Actions”), at WC’s or such
Affiliate’s sole cost and expense.

(ii) For the avoidance of doubt, from and after the U.S. Restructuring Effective
Date, and except as set forth in Section 4(a)(i) of this Amendment with respect
the WCET ANDA Actions, Sections XII(F)(2) through (7) of the Collaboration
Agreement shall govern any actions or proceedings of the type set forth in
Section XII(F)(1) of the Collaboration Agreement with respect to the API Patent
set forth on Exhibit D.2 and the P&G Patents to the extent relating to the WC
Exclusive Territory (including, (A) the right to sue for past damages and (B) in
the case of Section XII(F)(1)(b) of the Collaboration Agreement, the right to
control and appoint lead counsel for the defense of any such action or
proceeding) (collectively “Other Patent Actions”, and, together with WCET ANDA
Actions, collectively “Patent Actions”). The Parties acknowledge and

 

12



--------------------------------------------------------------------------------

agree that Section XII(F)(5) of the Collaboration Agreement shall be
inapplicable within the WC Exclusive Territory with respect to any API Patents
not set forth on Exhibit D.2.

(iii) With respect to any Other Patent Action of the type set forth in Section
XII(F)(1)(b) of the Collaboration Agreement, notwithstanding anything in this
Amendment or the Collaboration Agreement to the contrary, the Parties
acknowledge and agree that if either Party (and/or its Affiliate) shall be
individually named as a defendant in such action, then such Party shall give
prompt written notice to the other Party of such action. WC shall assume the
defense of each such Other Patent Action of the type set forth in Section
XII(F)(1)(b), and shall have the sole and exclusive right to control and appoint
counsel for such action. The Parties further acknowledge and agree that the
provisions described in the second, third and fourth sentences of Section
XII(F)(2) of the Collaboration Agreement and the provisions of Sections
XII(F)(6) and XII(F)(7) of the Collaboration Agreement shall apply to each Other
Patent Action of the type set forth in Section XII(F)(1)(b).

(iv) For the avoidance of doubt, should the Party (and/or its Affiliate)
controlling any Patent Action under this Section 4 or Section XII(F) of the
Collaboration Agreement receive any payment or other consideration from a third
party in such Patent Action involving the grant, abandonment, agreed invalidity
of or relinquishment of patent rights covering the Product in the WC Exclusive
Territory, it shall first recoup its reasonable out-of-pocket expenses
associated with the matter and shall thereafter share such payment equally with
the non-controlling Party.

(b) Enforcement of Trademarks. Notwithstanding anything in Section XII(G) of the
Collaboration Agreement to the contrary, from and after the U.S. Restructuring
Effective Date:

(i) notwithstanding Section XII(G)(2) of the Collaboration Agreement, S-A shall
have no right to either (A) request that WC or any of its Affiliates take action
to terminate any infringement by a third party of a trademark owned by WC or any
of its Affiliates under which a Product is sold in the WC Exclusive Territory
(a ”WCET Infringement”) or (B) institute any action in the WC Exclusive
Territory to terminate such WCET Infringement if WC or any of its Affiliates
fails to do so; accordingly, for the sake of clarification, from and after the
U.S. Restructuring Effective Date, S-A shall have no obligations (if any) with
respect to any WCET Infringement pursuant to the Collaboration Agreement
(including Section XII(G) of the Collaboration Agreement);

(ii) notwithstanding Section XII(G)(3) of the Collaboration Agreement, WC and/or
one or more of its Affiliates shall be entitled to and responsible for all costs
or damages obtained or awarded to WC and/or one or more of its Affiliates in
connection with any action instituted pursuant to under Section XII(G)(1) of the
Collaboration Agreement with respect to the WC Exclusive Territory; and

 

13



--------------------------------------------------------------------------------

(iii) WC and/or one or more of its Affiliates shall have the right to consent to
the entry of any judgment in connection with any WCET Infringement in the WC
Exclusive Territory and settle any such WCET Infringement in its sole and
absolute discretion.

For the sake of clarification, the Parties acknowledge and agree that this
Section 4(b) does not, and shall not be construed to, grant to WC any rights to
enforce or take any action with respect to any trademarks owned by S-A or any of
its Affiliates, including the S-A Names and Trademarks, and that all such rights
are expressly reserved to S-A

(c) Maintenance. Notwithstanding anything in Section XII(E) of the Collaboration
Agreement to the contrary, from and after the U.S. Restructuring Effective Date,
(i) WC and/or one or more of its Affiliates shall be responsible for paying, and
shall pay, all fees and expenses and take all other actions necessary to
maintain the P&G Patents and trademarks owned by WC or any of its Affiliates
under which a Product is sold in the WC Exclusive Territory for the full term
thereof under the Collaboration Agreement; and (ii) S-A and/or one or more of
its Affiliates shall be responsible for paying, and shall pay, all fees and
expenses and take all other actions necessary to maintain the API Patents in the
WC Exclusive Territory for the full term thereof under the Collaboration
Agreement. The Parties acknowledge and agree that this provision shall not apply
to the “Warner Chilcott” name and trademark and any name or trademark derived
from, confusingly similar to or including any of the foregoing (collectively,
“WC Corporate Marks”).

(d) Certain Understandings. Each of the Parties agrees that, notwithstanding the
foregoing provisions of this Article 4, the provisions of the Collaboration
Agreement (without giving effect to this Amendment) shall continue to apply in
accordance with their terms to (i) any action or proceeding of the type set
forth in Section XII(F)(1) of the Collaboration Agreement relating to the USA
that was commenced prior to the U.S. Restructuring Effective Date, (ii) any
Infringement in the USA of trademarks under which a Product is sold for which
notice thereof was provided by one Party to the other in accordance with Section
XII(G)(1) of the Collaboration Agreement prior to the U.S. Restructuring
Effective Date, and (iii) the allocation of the fees and expenses of maintaining
the P&G Patents and API Patents in the USA that were incurred prior to U.S.
Restructuring Effective Date.

(e) Ownership. With respect to the P&G Patents and the trademarks under which
the Product is sold, in each case, owned by WC and its Affiliates, WC represents
and warrants to S-A that as between WC and its Affiliates WC owns all right,
title and interest in, to and under such P&G Patents and trademarks. WC and/or
its Affiliates shall not sell, assign, or otherwise transfer (except for
pledges, grants of security interests or the like securing indebtedness of WC
and/or any of its Affiliates) any of the trademarks owned by WC or any of its
Affiliates related to the Product (other than any WC Corporate Marks) and/or any
of the P&G Patents during the Term to a third party without the prior written

 

14



--------------------------------------------------------------------------------

consent of S-A (not to be unreasonably withheld, conditioned or delayed). For
the avoidance of doubt, the preceding sentence shall not in any way affect or
limit WC’s rights under Section XVII(J) of the Collaboration Agreement (“Change
in Control Put/Call Rights”) or Section 2(g) of this Amendment.

5. Product Liability.

(a) Indemnity.

(i) Subject to Section 13 of the Tablet Supply Agreement as modified by Sections
2(i)(iv) and Section 5(a)(ii) of this Amendment, and notwithstanding anything in
Section XV(A)(1) of the Collaboration Agreement to the contrary, WC shall bear
full responsibility for, and shall defend, indemnify and hold S-A and its
Affiliates and their respective directors, officers and employees harmless from
and against, all Losses (including, reasonable fees and expenses of attorneys)
arising out of or related to any third-party Product Liability Action brought on
or after the U.S. Restructuring Effective Date within the WC Exclusive Territory
against either Party or any of its Affiliates (such Losses, “U.S. Post
Restructuring Product Liability Losses”). Notwithstanding anything in Section
XV(B) of the Collaboration Agreement (“Procedures for Indemnification”) to the
contrary, WC, as the “Indemnitor” in any Assertion for which indemnity may be
sought pursuant to Section 5(a)(i) of this Amendment, shall be entitled to
assume the defense of any such Assertion and appoint counsel for the defense of
any such Assertion.

(ii) Notwithstanding Section 5(a)(i) of this Amendment, S-A shall bear full
responsibility for, and shall defend, indemnify and hold harmless WC and its
Affiliates and their respective directors, officers and employees from, any U.S.
Post Restructuring Product Liability Losses to the extent caused by the gross
negligence or intentional misconduct of S-A or any of its Affiliates or any of
their respective directors, officers or employees. The determination of gross
negligence or intentional misconduct shall be determined by a court of competent
jurisdiction adjudicating such matter in a final and non-appealable decision or
in a binding settlement between the Parties.

(b) Insurance. WC shall cause S-A to be named as an additional insured under the
existing product liability insurance policy(ies) of WC and its Affiliates as
promptly as reasonably practicable after the date hereof, and shall thereafter
use its commercially reasonable efforts to ensure that S-A remains an additional
insured under such policy(ies) for the remainder of the Term; provided that WC
shall not be required to pay any increased premiums or incur or pay any costs in
connection with the foregoing (other than reasonable and customary fees and
expenses).

6. S-A Names and Trademarks.

(a) Certain Definitions. For the purposes of this Amendment:

(i) “Packaging Materials” collectively means and includes any prescription
information (including labeling, bottle inserts, indications and safety
instructions), packaging (including the box and bottle, as applicable) and
similar materials relating to the packaging of the Product, in each case that
have been previously approved by S-A pursuant to the Collaboration Agreement
prior to the U.S. Restructuring Effective Date.

 

15



--------------------------------------------------------------------------------

(ii) “Promotional Materials” collectively means and includes any materials other
than Products or Packing Materials, including any sales, promotional and
marketing materials, Product literature, signage, stationary, training materials
and similar materials relating to the marketing and promotion of the Product, in
each case that have been previously approved by S-A pursuant to the
Collaboration Agreement prior to the U.S. Restructuring Effective Date.

(iii) “S-A Names and Trademarks” means the names and trademarks “sanofi-aventis”
or “sanofi” (in any style or design), and any name or mark derived from,
confusingly similar to or including any of the foregoing.

(b) Transitional Trademark License. S-A hereby grants WC and its Affiliates a
limited, non-assignable, non-transferable, transitional license, with no right
to sublicense, solely to continue to use the S-A Names and Trademarks in
connection with Products, Packaging Materials and Marketing Materials in the WC
Exclusive Territory in accordance with, and for the applicable time periods set
forth in, this Section 6. In no event shall WC or any of its Affiliates use any
S-A Names and Trademarks after the U.S. Restructuring Effective Date in any
form, in any manner and/or for any purpose different from WC’s use of such S-A
Names and Trademarks in the USA pursuant to the Collaboration Agreement during
the ***** period preceding the U.S. Restructuring Effective Date. WC, on behalf
of itself and its Affiliates, admits the validity, and S-A’s ownership, of all
right, title and interest in and to the S-A Names and Trademarks and agrees that
any and all goodwill, rights or interests that might be acquired by the use of
the S-A Names and Trademarks by WC or its Affiliates shall inure to the sole
benefit of S-A. WC, on behalf of itself and its Affiliates, admits and agrees
that WC and its Affiliates have been extended only a mere permissive right to
use the S-A Names and Trademarks as provided in this Section 6 which is not
coupled with any ownership interest.

(c) Alliance for Better Bone Health. As provided in this Section 6, WC and its
Affiliates shall discontinue use of the trade name “Alliance for Better Bone
Health” (the “Specified Trade Name”) within the same time periods as set forth
in this Section 6 with respect to the discontinuation of their use of the S-A
Names and Trademarks.

(d) Electronic Communications. As soon as practicable following the U.S.
Restructuring Effective Date, and in any event within ***** after the U.S.
Restructuring Effective Date, WC shall, and shall cause its Affiliates to,
remove all S-A Names and Trademarks and the Specified Trade Name from any
internet or other electronic communications of WC and/or any of its Affiliates
to the extent relating to, or describing, activities in the WC Exclusive
Territory, including use in any applicable internet domain names.

 

16



--------------------------------------------------------------------------------

(e) Packaging Materials and Sale of Products.

(i) Packaging Materials. As soon as practicable following the U.S. Restructuring
Effective Date, and in any event within ***** after the U.S. Restructuring
Effective Date, WC shall, and shall cause its Affiliates to, cease
(A) manufacturing and producing any Packaging Materials or other components of
finished packaged Product bearing any of the S-A Names and Trademarks and/or the
Specified Trade Name for use in the WC Exclusive Territory, and (B) using
Packaging Materials held in inventory bearing any of the S-A Names and
Trademarks and/or the Specified Trade Name to package manufactured Products for
use in the WC Exclusive Territory; provided that, in the event that WC or any of
its Affiliates may be faced with a Packaging Materials shortfall (i.e., where
there may be more Product ready for packaging than Packaging Materials available
that do not bear the S-A Names and Trademarks and/or the Specified Trade Name)
following such ***** period and such shortfall may result in delayed shipping of
Product, then the Parties shall discuss in good faith an extension of the right
to use Packaging Materials held in inventory bearing any of the S-A Names and
Trademarks and/or Specified Trade Name to package manufactured Products for use
in the WC Exclusive Territory beyond such ***** period in order to avoid and/or
mitigate any such delay. Notwithstanding the foregoing, for the purposes of
clarification, Packaging Materials or other components of finished packaged
Product bearing any of the S-A Names and Trademarks and/or the Specified Trade
Name manufactured or produced after the U.S. Restructuring Effective Date for
use in the WC Exclusive Territory may only be manufactured and produced in the
ordinary course of business and in such volumes as are consistent with WC’s past
practices.

(ii) Sale of Products. Notwithstanding anything herein to the contrary, within
***** after the U.S. Restructuring Effective Date, WC shall, and cause its
Affiliates to, cease selling Products with Packaging Materials bearing any of
the S-A Names and Trademarks and/or the Specified Trade Name in the WC Exclusive
Territory.

(f) Promotional Materials.

(i) As soon as practicable following the U.S. Restructuring Effective Date, and
in any event within ***** after the U.S. Restructuring Effective Date, WC shall,
and shall cause its Affiliates to, cease manufacturing or producing any
Promotional Materials bearing any of the S-A Names and Trademarks and/or the
Specified Trade Name for use in the WC Exclusive Territory.

(ii) As soon as practicable following the U.S. Restructuring Effective Date, and
in any event within ***** after the U.S. Restructuring Effective Date, WC shall,
and shall cause its Affiliates to, cease using all Promotional Materials bearing
any of the S-A Names and Trademarks and/or the Specified Trade Name in the WC
Exclusive Territory.

 

17



--------------------------------------------------------------------------------

(g) Quality Control.

(i) S-A shall have the right to exercise reasonable quality control over the use
of the S-A Names and Trademarks by WC and its Affiliates pursuant to this
Section 6, for the purpose of protecting and maintaining the goodwill associated
with the S-A Names and Trademarks and the reputation of S-A and its Affiliates.

(ii) The Parties acknowledge and agree that all Products, Packaging Materials
and Promotional Materials bearing the S-A Names and Trademarks shall (A) be of
at least the same high standards of quality, appearance and other standards that
are observed immediately prior to the U.S. Restructuring Effective Date by WC,
S-A and their Affiliates with respect to such Products, Packaging Materials and
Promotional Materials, and (B) comply in all material respects with all
applicable laws and industry standards, specifications, protocols and quality
control standards.

(h) Termination of Transitional Trademark License.

(i) Except as otherwise expressly provided in this Section 6, from and after the
U.S. Restructuring Effective Date, WC and each of its Affiliates shall stop
using the S-A Names and Trademarks and the Specified Trade Name in the WC
Exclusive Territory (except for such uses as are otherwise permitted under
applicable law or under a separate agreement between the Parties).

(ii) Upon expiration of the transitional trademark license granted pursuant to
this Section 6, (i) all rights and licenses granted to WC and its Affiliates
pursuant this Section 6 shall cease, (ii) WC and each of its Affiliates shall
destroy any and all Packaging Materials (including Packaging Materials that are
components of finished Product) and Promotional Materials bearing any of the S-A
Names and Trademarks and/or the Specified Trade Name, in each case under their
possession, custody or control in the WC Exclusive Territory in whatever format,
and (iii) upon the request of S-A, WC shall certify such destruction to S-A.

(iii) Notwithstanding anything in this Amendment to the contrary, S-A and its
Affiliates acknowledge and agree that if WC and/or any of its Affiliates
publishes, disseminates or otherwise uses any of the S-A Names and Trademarks
and/or the Specified Trade Name by means of the internet (or similar or
successor technology) pursuant to the terms and conditions of any separate
agreement (including any Collaboration Agreement Document) between the Parties
otherwise permitting use of such names and/or trademarks outside of the WC
Exclusive Territory, such conduct may have the effect of causing such names
and/or trademarks to be published inside the WC Exclusive Territory. In such
cases only, and subject to such use not being targeted specifically at Persons
located inside the WC Exclusive Territory, S-A and its Affiliates hereby waive
their right to make any claim against WC and/or any of its Affiliates in respect
of a breach of this Section 6 based upon such use.

 

18



--------------------------------------------------------------------------------

7. Transfer of S-A Employees. As set forth below in this Section 7, S-A shall
cooperate with WC and/or one or more of its Affiliates with respect to the
hiring of certain sales representatives and/or district sales managers who are
currently employed by S-A or one or more of its Affiliates and who currently
are, or were within the ***** preceding the date hereof, involved in the
marketing, promotion and/or sale of the Product within the USA.

(a) Information. Set forth in Exhibit F hereto is a list of current S-A sales
representatives and district sales managers available to WC (collectively, the
“S-A Sales Employees”), including *****.

(b) Communication Strategy. S-A shall (i) as promptly as reasonably practicable
following *****, notify each S-A Sales Employee that he or she has been
identified as a potential candidate for the WC sales force and (ii) promptly
(and no less frequently than daily) report to WC which S-A Sales Employees have
received such notification since the last report to WC. With respect to each S-A
Sales Employee, upon the earlier of (x) the time that S-A has notified WC that
such S-A Sales Employee has received the notification described in the preceding
sentence, and (y) 11:59 p.m. (EDT) on *****, WC shall as promptly as reasonably
practicable thereafter deliver to such S-A Sales Employee the employee
communication in substantially the form approved by both Parties prior to the
date hereof. Until the expiration of the Transition Period (as defined below)
and except as provided above, written communications applicable to the S-A Sales
Employees collectively shall be approved in advance by both Parties. Without
limiting the foregoing, as part of the communications strategy, S-A shall inform
all S-A Sales Employees that *****. Until the expiration of the Transition
Period, S-A and each of its Affiliates shall not, and shall take all reasonable
measures to ensure that their respective employees and agents of S-A shall not,
*****.

(c) Process.

(i) During the ***** period commencing on the date hereof (the “Transition
Period”), S-A will provide reasonable assistance to WC and its Affiliates to
communicate with and schedule interviews for any S-A Sales Employee for
potential employment with WC and/or any of its Affiliates, including granting WC
reasonable access to S-A facilities, if necessary, to conduct employment
interviews. WC shall be responsible for all travel expenses related to employee
interviews to the extent such expenses are paid directly by WC. WC shall
reimburse S-A for expenses incurred in connection with any S-A Sales Employee’s
attendance of such interviews (A) if WC has elected not to directly pay such
travel expenses and (B) to the extent

 

19



--------------------------------------------------------------------------------

reimbursement for such travel expenses is consistent with S-A’s policies
currently in effect for S-A Sales Employees with respect to travel and other
business expenses (subject to WC’s requirements with respect to reporting and
documentation of such expenses).

(ii) Prior to the end of the Transition Period, WC and/or one or more of its
Affiliates may make offers of employment to any S-A Sales Employees selected by
WC and/or one or more of its Affiliates. Each S-A Sales Employee receiving such
an offer will be required to accept or decline such offer no later than *****
after such offer is extended or on such other date as may be specified by WC or
such Affiliate (each S-A Sales Employee who receives an offer during the
Transition Period and subsequently commences employment with WC, a “Transferring
Employee”) and WC shall notify S-A of the projected employment commencement date
for each Transferring Employee. For the avoidance of doubt, all S-A Sales
Employees must accept or decline any offer from WC before the end of the
Transition Period and only those S-A Sales Employees that accept such offer
during such period shall be included as a “Transferring Employee” for purposes
of the calculation in Section 7(d)(i).

(iii) WC will promptly notify S-A after WC has determined that a S-A Sales
Employee will not become an employee of WC or any of its Affiliates for any
reason, including as a result of not being interviewed, not receiving an offer
of employment or declining an offer of employment (each notice, a “Selection
Notice”). S-A shall continue the employment of each S-A Sales Employee on the
same terms and conditions as in effect as of the date hereof until the earlier
of (A) the date that a S-A Sales Employee commences employment with WC or any of
its Affiliates, (B) S-A’s receipt of a Selection Notice in respect of such S-A
Sales Employee, (C) the date on which there are ***** or more Transferring
Employees, or (D) the last day of the Transition Period, unless such S-A Sales
Employee’s employment terminates due to death, disability, voluntary resignation
or termination for cause, in each case prior to such date. S-A shall not (A) be
obligated hereunder to continue the employment of any S-A Sales Employee beyond
the date set forth in the previous sentence or (B) *****.

(iv) To the extent that WC offers employment to any S-A Sales Employee during
the period commencing ***** and ending ***** and such S-A Sales Employee accepts
employment with WC on or prior to *****, WC shall provide notice of such
employment to S-A within ten (10) Business Days following such acceptance.

(d) Employment-Related Payments.

 

20



--------------------------------------------------------------------------------

(i) No more than ***** days after the U.S. Restructuring Effective Date, WC
and/or one or more of its Affiliates shall pay to S-A an amount equal to the
product (which if negative shall be deemed to be zero) of (A) ***** and (B) a
number equal to the Employee Gap. For purposes hereof, the “Employee Gap” equals
the difference between (x) ***** minus (y) the sum of the number of Transferring
Employees plus the number of S-A Sales Employees who continue employment with
S-A or any of its Affiliates following the Transition Period or are offered
employment or rehired by S-A or any of its Affiliates prior to the payment date
set forth in the first sentence of this Section 7(d)(i).

(ii) WC and/or one or more of its Affiliates shall pay to S-A ***** for each S-A
Sales Employee for the period (the “Reimbursable Period”) from the U.S.
Restructuring Effective Date to the earlier of (A) the date on which there are
***** or more Transferring Employees and (B) the last day of the Transition
Period; provided, however, that in the event that any S-A Sales Employee’s
employment with S-A and its Affiliates terminates prior to the end of the
Reimbursable Period (for any reason), the amount payable under this
Section 7(d)(ii) shall be reduced by an amount equal to ***** multiplied by the
number of days prior to the end of the Reimbursable Period when each such S-A
Sales Employee’s employment with S-A and its Affiliates terminates (a per
capita, per day reduction in the reimbursement amount). Following the end of the
Reimbursable Period, S-A shall provide to WC all information reasonably
necessary for WC to compute the reimbursement amount under this Section 7(d)(ii)
and, upon receipt of all necessary information, WC and/or one or more of its
Affiliates shall promptly pay to S-A the reimbursement amount due under this
Section 7(d)(ii).

(e) Indemnification.

(i) Subject to the provisions of this Section 7(e), WC shall assume liability
for, indemnify and hold S-A harmless from and against any civil or criminal
recoveries, settlement payments or penalties paid by S-A and/or its Affiliates,
and any reasonable attorney’s fees incurred by S-A and/or its Affiliates, as a
result of any Covered Claims. For these purposes, the term “Covered Claims”
means (i) claims or charges made against S-A and/or its Affiliates relating to
conduct of WC and/or its Affiliates in effectuating the processes described in
this Section 7, (including the selection by WC and/or its Affiliates of the S-A
Sales Employees to whom WC and/or its Affiliates make invitations to interview
and offers of employment and the hiring of the same) and (ii) claims or charges
made against S-A and/or its Affiliates as a result of the termination of the
employment of S-A Sales Employees other than the Transferring Employees (the
“Non-Transferring S-A Sales Employees”) by S-A and/or its Affiliates during the
period from the date hereof through the date ***** after the date hereof;
provided that, in selecting the Non-Transferring S-A Sales Employees whose
employment will be terminated during this period and managing the process of
terminating, retaining and redeploying Non-Transferring S-A Sales Employees, S-A
and its Affiliates have not engaged in practices that

 

21



--------------------------------------------------------------------------------

are discriminatory or have an adverse effect on any protected class when
compared to the entire group of S-A Sales Employees. If S-A and/or any of its
Affiliates becomes aware of any potentially Covered Claim, S-A shall promptly
give notice to WC and WC and/or one or more of its Affiliates shall have the
right to participate in all matters relating to the management and response of
any such potential or actual Covered Claim and shall have the right to approve
all significant expenditures relating to the management and response to such
potential or actual Covered Claim, including selection of counsel and any
settlement offers. This indemnity shall survive the termination of the
Collaboration Agreement.

(ii) Subject to this Section 7(e), for the avoidance of doubt, nothing contained
herein is intended to transfer any employment-related liabilities with respect
to any S-A Sales Employee arising as a consequence of the employment or
termination of employment of any S-A Sales Employee by S-A.

(f) Prior Service Credit. WC and/or its Affiliates shall treat, and cause the
applicable benefit plans to treat, the service of the Transferring Employees
with S-A attributable to any period before commencement of employment with WC
and/or its Affiliates as service rendered to WC and/or its Affiliates for
purposes of eligibility to participate, vesting and for other appropriate
benefits (excluding *****), including applicability of any minimum waiting
periods, under applicable benefit plans.

8. Transition Assistance.

(a) S-A agrees that it shall use commercially reasonable efforts to cooperate
with WC from and after the U.S. Restructuring Effective Date to provide WC with,
or assist WC in the procurement of, the following information:

(i) a reasonably detailed description of (A) all activities planned or committed
from S-A’s and its Affiliates’ respective local opportunity funds in the WC
Exclusive Territory with respect to the Product, including speaker meetings,
lunch and learns, grand rounds, symposia (including regional symposia and
satellite symposia) and any regional initiatives, (B) all contracts and
agreements and contact points relating to S-A’s and its Affiliates’ respective
professional digital initiatives in the WC Exclusive Territory with respect to
the Product (including Medscape and Epocrates), and (C) all contracts and
agreements between Corbett Accel Healthcare Group or any of its Affiliates and
S-A or any of its Affiliates relating to the WC Exclusive Territory with respect
to the Product; and

(ii)(A) a reasonably detailed description of all grants relating to the Product
in the WC Exclusive Territory committed for studies that have commenced and are
in process as of the date of this Amendment, including details of any study
grant requests received in the twelve (12) months preceding the date of this
Amendment and that are subject to review, (B) copies of any manuscripts and
abstracts led by medical employees or representatives of S-A or

 

22



--------------------------------------------------------------------------------

any of its Affiliates relating to the Product for forthcoming publications,
posters and oral submissions and (C) a description of any ongoing activities or
commitments with patient or physician associations in the WC Exclusive Territory
led by medical employees or representatives of S-A or any of its Affiliates
relating to the Product.

To the knowledge of S-A (without an opportunity to make appropriate inquiries to
the S-A Sales Employees), programs meeting the criteria set forth in
Section 8(a) of this Amendment for the month of April, May and June 2010 are
described in Exhibit E.1 hereto. S-A shall use commercially reasonable efforts
to provide WC with the information required by Section 8(a) of this Amendment as
soon as reasonably practicable, with priority given to those programs taking
place earlier than later and with the intent of providing WC with at least two
weeks’ notice of any such programs wherever possible.

(b) WC or one or more of its Affiliates shall reimburse (to the extent not
previously reimbursed) S-A for all reasonable out-of-pocket costs and expenses
incurred by S-A or any of its Affiliates (whether incurred prior to or after the
U.S. Restructuring Effective Date) with respect to any activities, grants, or
other commitments initiated or planned by S-A or any of its Affiliates that are
scheduled to occur following the U.S. Restructuring Effective Date within the WC
Exclusive Territory; provided that neither WC or any of its Affiliates shall be
under any obligation to reimburse S-A or any of its Affiliates for the amount of
any costs and expenses relating to any such activity, grant, or other commitment
that would, when aggregated with all other costs and expenses previously
reimbursed for activities falling within the same category as such activity on
Exhibit E.2 to this Amendment, exceed the aggregate amount set forth opposite
such category of activity on Exhibit E.2 to this Amendment. The Parties
acknowledge and agree that for any activities, grants or other commitments that
are not included on Exhibit E.2 (including activities, grants or other
commitments that are not the subject of binding commitments), S-A shall have the
right to terminate any such activities, grants or other commitments; provided
that (A) S-A shall use commercially reasonable efforts to provide in writing as
much notice as reasonably practicable to WC prior to any such termination and
(B) WC shall not have provided notice to S-A that WC shall bear all costs and
expenses relating to such activity, grant or commitment prior to its
termination. With respect to the costs and expenses required to be reimbursed in
accordance with the first sentence of this Section 8(b) that are payable by S-A
or any of its Affiliates after the U.S. Restructuring Effective Date, to the
extent reasonably feasible (based on S-A’s existing policies, practices, and
systems), S-A shall not, and S-A shall cause its Affiliates not to, pay directly
such costs and expenses and to instead promptly forward, or cause to be
forwarded, any invoices received by S-A or any of its Affiliates in respect of
such costs and expenses to WC for payment by WC or any of its Affiliates. S-A
hereby represents and warrants to WC that neither S-A nor any of its Affiliates
has rescheduled any activity initially scheduled to occur prior to the U.S.
Restructuring Effective Date to occur after the U.S. Restructuring Effective
Date with the specific intent of avoiding being responsible, in whole or in
part, for the costs and expenses associated with such activity as a result of
the transactions contemplated by this Amendment.

 

23



--------------------------------------------------------------------------------

(c) From and after the U.S. Restructuring Effective Date, to the extent either
WC or S-A identifies additional materials or information reasonably related to
Sections 8(a)(i) and 8(a)(ii) above that have not been previously provided prior
to the applicable time period specified in Section 8(a) of this Amendment and
that WC reasonably requests, S-A will use commercially reasonable efforts to
provide promptly such information to WC. The Parties further agree that from and
after the U.S. Restructuring Effective Date, to the extent either WC or S-A
identifies any other materials or information not contemplated by the preceding
sentence reasonably related to the performance of a Party’s obligations under
this Amendment that have not been previously provided, the Parties will promptly
discuss whether, and to what extent, such information shall be disclosed by the
Party with such materials or information.

(d) The Parties will reasonably cooperate to arrange the return and/or
destruction (at WC’s direction) of samples of the Product and, if determined
necessary by WC, promotional materials held by S-A or any of its Affiliates for
use in or related to the WC Exclusive Territory; provided that WC or one or more
of its Affiliates shall reimburse S-A for the reasonable and customary expenses
incurred by S-A and its Affiliates in connection with any such return and/or
destruction.

9. Commercialization of Secondary Products. Notwithstanding anything in Article
XXII of the Collaboration Agreement to the contrary, each Party shall have the
right in the WC Exclusive Territory from and after the U.S. Restructuring
Effective Date to commercialize Secondary Products for any indication other than
(x) any indication of Risedronate that was approved by the USFDA prior to the US
Restructuring Effective Date and (y) any indication for the treatment of
osteoporosis, Paget’s disease or osteogenesis imperfecta (collectively,
“Competitive Indications”) but in any event only with dosage levels that would
not reasonably be susceptible to off-label use for any Competitive Indication.
Notwithstanding the foregoing, if S-A or any of its Affiliates acquires a patent
or files a patent application on and after the U.S. Restructuring Effective Date
which is an API Patent by virtue of its claiming a class of compounds (or
methods of making or using thereof) that includes Risedronate (or methods of
making or using Risedronate) but which patent is associated with a Secondary
Product then marketed or under development for indications other than
Competitive Indications, then the parties acknowledge and agree that the license
grant in Section XII(C) of the Collaboration Agreement shall not extend to use
of Risedronate and products containing Risedronate for such indications other
than Competitive Indications.

10. Additional Agreements and Understandings.

(a) Guarantees. Notwithstanding any other provision of this Amendment to the
contrary, as a condition precedent to the effectiveness of this Amendment, no
later than the U.S. Restructuring Effective Date, WC shall deliver to S-A, at
WC’s sole cost and expense, an executed guarantee executed by each of Warner
Chilcott plc and Warner Chilcott Pharmaceuticals Inc. in the form attached as
Exhibit G hereto.

(b) Setoff Rights. In addition to the provisions of Section XXV(B) of the
Collaboration Agreement, each Party and its Affiliates shall have the right, to
the maximum extent permitted by applicable law, to setoff any amounts owed by
such Party or any of its

 

24



--------------------------------------------------------------------------------

Affiliates to the other Party or any of its Affiliates under any Collaboration
Agreement Document (including this Amendment) against amounts due to such Party
or any of its Affiliates by such other Party or any of its Affiliates under any
Collaboration Agreement Document (including this Amendment), and vice versa.

(c) S-A License Grant.

(i) For the avoidance of doubt, WC and its Affiliates acknowledge and agree that
(A) the rights granted to S-A in the first sentence of each of Sections
IV(A)(1), IVa(A)(1), V(A)(1) and VI(A)(1) of the Collaboration Agreement include
a license (which may be sublicensed to Affiliates of S-A) of such applicable
rights under the P&G Patents and P&G Know How, and (B) S-A is (x) the sole
licensee of such rights in the Secondary Co-Promotion Territory and the
Co-Marketing Territory, (y) the exclusive licensee of such rights (even as to WC
and its Affiliates) in the Potential Co-Promotion Territory and (z) as a
non-exclusive licensee in Spain.

(ii) Subject to Section 10(c)(iv) of this Amendment, WC and its Affiliates
hereby grant to S-A a non-exclusive, non-assignable, non-transferable license,
with no right to sublicense (except to S-A’s Affiliates or to the extent
necessary to exercise the limited have made rights granted to S-A herein), under
the P&G Patents and P&G Know How to make, have made and import Products solely
for the limited purpose of selling such Products in the Secondary Co-Promotion
Territory, Co-Marketing Territory, Potential Co-Promotion Territory and/or Spain
(in each case as applicable); provided that the foregoing license shall only be
effective to the extent that, and for so long as, S-A and its Affiliates have
the right to sell such Products in such territories, as applicable.

(iii) WC and its Affiliates hereby grant to S-A a non-exclusive, non-assignable,
non-transferable license, with no right to sublicense (except to S-A’s
Affiliates), to use the “Actonel” trademark during the Term in connection with
the exercise of the rights granted to S-A under Sections IV(A)(1), IVa(A)(1) and
VI(A)(1) of the Collaboration Agreement to market, promote, detail, distribute
and sell Product, as applicable, in the Secondary Co-Promotion Territory,
Potential Co-Promotion Territory and Spain, as applicable; provided, however,
that in no event shall S-A or any of its Affiliates use the “Actonel” trademark
after the U.S. Restructuring Effective Date in any form, in any manner and/or
for any purpose different from S-A’s and its Affiliates’ use of the “Actonel”
trademark pursuant to the Collaboration Agreement during the ninety (90) day
period preceding the U.S. Restructuring Effective Date. S-A, on behalf of itself
and its Affiliates, admits the validity, and WC’s ownership, of all right, title
and interest in and to the “Actonel” trademark and agrees that any and all
goodwill, rights or interests that might be acquired by the use of the “Actonel”
trademark by S-A or any of its Affiliates shall inure to the sole benefit of WC.
S-A, on behalf of itself and its Affiliates, admits and agrees that S-A and its
Affiliates have been extended only a mere permissive right to use the “Actonel”
trademark as provided in this Section 10(c)(iii) which is not coupled with any
ownership

 

25



--------------------------------------------------------------------------------

interest. WC shall have the right to exercise reasonable quality control over
the use of the “Actonel” trademark by S-A or any of its Affiliates pursuant to
this Section 10(c)(iii), for the purpose of protecting and maintaining the
goodwill associated with the “Actonel” trademark and the reputation of WC and
its Affiliates. S-A, on behalf of itself and its Affiliates, acknowledges and
agrees that all materials used or created by S-A or any of its Affiliates
bearing the “Actonel” trademark (including those of the type or nature described
in the definition of “Packaging Materials” and “Promotional Materials”) shall
(A) be of at least the same high standards of quality, appearance and other
standards that are observed immediately prior to the U.S. Restructuring
Effective Date by WC, S-A and their Affiliates with respect to similar materials
and (B) comply in all material respects with all applicable laws and industry
standards, specifications, protocols and quality control standards. Upon
expiration of the Term, the trademark license granted pursuant to this
Section 10(c)(iii) shall terminate automatically and (i) all rights and licenses
granted to S-A and its Affiliates pursuant this Section 10(c)(iii) shall cease,
(ii) S-A and each of its Affiliates shall destroy any and all materials bearing
the “Actonel” trademark, in each case under their possession, custody or control
in whatever format, and (iii) upon the request of WC, S-A shall certify such
destruction to WC.

(iv) Notwithstanding anything in this Amendment, the Collaboration Agreement or
the Supply Agreement to the contrary:

(A) With respect to the exercise of S-A’s have made rights hereunder in
connection with the manufacture of (x) the Active Ingredient (as defined in the
Supply Agreement), S-A (including through any of its Affiliates) shall not
exercise such have made rights through any third party Person other than (1) an
Affiliate of S-A, (2) ***** or (3) another supplier approved in writing by WC in
WC’s sole discretion, and (y) Risedronate Tablets (as defined in the Supply
Agreement), S-A shall not exercise such have made rights through any third party
Person other than (1) an Affiliate of S-A, (2) ***** or (3) another supplier
approved in writing by WC in WC’s sole discretion. To the extent WC or any of
its Affiliates shall have negotiated an exclusive arrangement with any permitted
or approved source of supply relating to the Product or any applicable component
thereof that would prohibit or materially impede S-A or any of its Affiliates
from contracting with such permitted or approved source of supply for the
manufacture of the Product or component thereof to the extent S-A exercises the
have made rights granted under Section 10(c)(ii) of this Amendment, WC shall,
and shall cause its Affiliates to, waive such exclusivity (provided that neither
WC nor any of its Affiliates shall have any liability to S-A or any of its
Affiliates should such source of supply refuse to enter into any supply
arrangement with S-A or any of its Affiliates following the waiver of such
exclusivity).

 

26



--------------------------------------------------------------------------------

(B) S-A (including through any of its Affiliates) shall not exercise the rights
granted to it under Section 10(c)(ii) of this Amendment at any time, except to
the extent that S-A elects to do so by delivering written notice thereof to WC
at any time in which a Supply Interruption Trigger shall have occurred and be
continuing (it being understood that following such time that S-A elects to
exercise such right, S-A shall continue to be free to exercise the rights
granted to it under Section 10(c)(ii) of this Amendment regardless of whether
such Supply Interruption Trigger is later remedied). For purposes of this
Amendment, “Supply Interruption Trigger” means any time at which each of the
following is satisfied:

(1) WC shall have failed to pay, or caused to be paid, all or any portion of the
global reimbursement payment for any Quarter pursuant to Section II(B) of the
Collaboration Agreement when due (other than any payment being disputed in good
faith by WC or any of its Affiliates or setoff pursuant to Section 10(b) of this
Amendment) and such failure is continuing for more than 30 days after written
notice of such failure to pay;

(2) S-A is not then in breach of any obligation to make a payment of money when
due under any Collaboration Agreement Document (other than any payment being
disputed in good faith by S-A or any of its Affiliates or setoff pursuant to
Section 10(b) of this Amendment); and

(3) WC or its applicable Affiliate shall have failed to fulfill a firm order for
Product pursuant to the Supply Agreement by more than thirty (30) days after the
required delivery date (other than under circumstances primarily caused by
(a) any event of the type described in Section XXV(H) of the Collaboration
Agreement (which shall include delays of third-party suppliers or contractors to
furnish components, materials or supplies resulting from events beyond WC’s and
its Affiliates’ control), (b) a failure of S-A or any of its Affiliates to
comply with its obligations set forth in any Collaboration Agreement Document or
(c) a failure of the Product to meet Specifications (as defined in the Supply
Agreement), to the extent the Products failing to meet such Specifications are
being replaced in accordance with the terms of the Supply Agreement or the
failure to meet such Specifications is being disputed in good faith).

(v) Notwithstanding anything herein to the contrary, for purposes of this
Section 10(c):

(A) S-A shall only be entitled to sublicense its rights in accordance with the
terms and conditions of this Section 10(c) to an

 

27



--------------------------------------------------------------------------------

Affiliate for so long as such entity remains an Affiliate of S-A (it being
understood that all such sublicenses granted to any such Affiliate of S-A shall
terminate automatically upon such Person ceasing to be an Affiliate of S-A);

(B) in no event shall any sublicense granted in accordance with the terms and
conditions of this Section 10(c) be broader in scope than the rights granted to
S-A pursuant to this Section 10(c) and/or include the right for the applicable
sublicensee to grant further sublicenses; and

(C)(1) S-A shall cause each sublicensee to be bound by the terms and conditions
of the Collaboration Agreement (as amended by this Amendment), (2) S-A shall be
responsible for any breach of the Collaboration Agreement (as amended by this
Amendment) by each such sublicensee and (3) any act or omission of a sublicensee
that would be a breach of the Collaboration Agreement (as amended by this
Amendment) if performed by S-A shall be deemed to be a breach by S-A of the
Collaboration Agreement (as amended by this Amendment).

(d) Supply Agreement. The Supply Agreement, dated as of June 15, 1998 (the
“Supply Agreement”), by and between Warner Chilcott Pharmaceuticals, Inc.
(formerly known as Procter & Gamble Pharmaceuticals, Inc.) and Hoechst Marion
Roussel Aktiengesellschaft (“Hoechst”), is hereby amended to provide that the
Parties acknowledge and agree that the rejection of the Collaboration Agreement
by any Party in any bankruptcy proceeding (including any proceeding described in
Section XVII(C)(1) of the Collaboration Agreement) shall be deemed to constitute
a breach of the Supply Agreement by such Party entitling the other Party to
terminate the Supply Agreement in its entirety, and, in the case of S-A,
regardless of whether S-A elects to retain its rights under the licenses granted
under the Collaboration Agreement pursuant to Section 365(n) of the U.S.
Bankruptcy Code.

(e) Exclusive Supply Provisions. If S-A elects to exercise its rights granted to
it under Section 10(c)(ii) of this Amendment in connection with the occurrence
of a Supply Interruption Trigger pursuant to Section 10(c)(iv)(B) of this
Amendment, the Parties acknowledge and agree that S-A and its Affiliates,
including Hoechst, shall be relieved of their exclusivity obligations set forth
in Section 2.2(b) of the Supply Agreement and, from and after the date S-A makes
such election pursuant to Section 10(c)(iv)(B) of this Amendment, such
exclusivity obligations shall be of no further force and effect.

11. Local U.S. Marketing Services Agreement. Each of WC and S-A agrees to cause
each of its Affiliates that is party to the Marketing Services Agreement
currently in effect with respect to the USA to enter into an agreement
terminating such Marketing Services Agreement as promptly as reasonably
practicable after the U.S. Restructuring Effective Date.

 

28



--------------------------------------------------------------------------------

12. Product Improvements.

(a) Notwithstanding anything in Sections III(D) and XVIII of the Collaboration
Agreement to the contrary, from and after the U.S. Restructuring Effective Date,
S-A shall have no right to participate in the development or commercialization
of any potential Product Improvement to extent relating to the WC Exclusive
Territory

(b) For the avoidance of doubt, the Parties agree that (i) ***** shall continue
to be considered a Joint Product Improvement and (ii) the 150 mg Risedronate
product referred to as “Libertas 150” (in the formulation previously presented
to S-A) shall continue to be considered a P&G Product Improvement.

13. Public Announcements.

(a) External Communications. For purposes of clarification, Article XIII(E) of
the Collaboration Agreement shall apply to this Amendment.

(b) Internal Communications. Each Party shall consult with one another in good
faith with respect to any employee announcements, communications to employees
and other similar internal communications with respect to the initial
announcement of the transactions contemplated hereby. Any employee
announcements, communications to employees and other similar internal
communications with respect to the initial announcement of this Amendment or the
transactions contemplated hereby shall be approved by both Parties in advance,
provided that such approval shall not be unreasonably withheld, conditioned or
delayed.

(c) Timing of Initial Announcement. In no event will either party make any press
releases or similar publicity, employee announcements, communications to
employees or other similar internal communications with respect to the
transactions contemplated by this Amendment prior to April 5, 2010.

14. Miscellaneous.

(a) Good Faith and Fair Dealing. Notwithstanding any other provision of this
Amendment to the contrary, (i) in carrying out the terms of this Amendment, each
Party agrees to deal with the other Party in good faith and in a manner of fair
dealing and (ii) each Party acknowledges and agrees that nothing in this
Amendment, nor any exercise of its rights (whether or not discretionary) nor
performance of its obligations hereunder, shall be deemed to constitute a
waiver, or other derogation, of the implied covenant of good faith and fair
dealing, which shall remain in full force and effect.

(b) Interpretative Provisions. The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof. Any singular term in this Amendment shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Amendment, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

 

29



--------------------------------------------------------------------------------

(c) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original.

(d) Governing Law. The construction, validity and performance of this Amendment
shall be governed in all respects by the laws of the State of Ohio without
reference to the choice of law provisions thereof, whether common law or
statutory. Any dispute arising under this Amendment shall be resolved in
accordance with the terms set forth in Article XVI of the Collaboration
Agreement.

(e) Effectiveness and Ratification. Except as specifically provided for in this
Amendment, the terms of the Collaboration Agreement are hereby ratified and
confirmed and remain in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date first above written.

 

SANOFI-AVENTIS U.S. LLC By:  

/s/ Gregory Irace

  Name:   Gregory Irace   Title:   President & CEO

 

WARNER CHILCOTT COMPANY, LLC By:  

/s/ Max A. Torres

  Name:   Max A. Torres  

Title:

  VP and General Manager Business Operations



--------------------------------------------------------------------------------

Exhibit A

*****

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Actonel Exhibit - GTN

 

     Actual     Forecast     Variance        Current Month     YTD    
Current Month     YTD     Current Month     YTD        $    %     $    %     $
   %     $    %     $    %     $    %  

Outside Sales

   —      100 %       100 %    —      100 %       100 %    —        —          
                                                             

Cash Discounts

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Returns and Adjustments

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Returns

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Distribution Discounts

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Other Adjustments

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Decline in PRICE

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Special Allowances

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Rebates and Discounts

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Commercial

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Medicare/Medicaid

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Government—VA/DOD

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Other Rebates / Discounts

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Temporary PRICE Reductions

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Loyalty Cards

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 % 

Other Temporary Price Reductions

   —      0 %       0 %    —      0 %       0 %    —      0 %    —      0 %    
                                                               

Net Outside Sales

   —      100 %    —      100 %    —      100 %    —      100 %    —      0 %   
—      0 %                                                                    

 

B-1



--------------------------------------------------------------------------------

Exhibit C

*****

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D.1

Specified P&G Patents

*****

EXHIBIT D.2

API Patents

*****

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E.1

*****

 

E.1-1



--------------------------------------------------------------------------------

EXHIBIT E.2

*****

 

E.2-1



--------------------------------------------------------------------------------

EXHIBIT F

S-A Sales Employees

*****

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTEE

GUARANTEE dated as of                  , 2010 by Warner Chilcott plc (“WC”), a
public limited company incorporated under the laws of Ireland, and Warner
Chilcott Pharmaceuticals Inc. (the “Subsidiary Guarantor”), an Ohio corporation
(jointly and severally, the “Guarantors” and each, with its successors, a
“Guarantor”) for the benefit of Sanofi-Aventis U.S. LLC (with its successors and
assigns, the “Beneficiary”).

WHEREAS, WC is the parent company of Warner Chilcott Company, LLC, a limited
liability company organized and existing under the laws of Puerto Rico (with its
successors, the “Obligor”), and the Subsidiary Guarantor is an operating
subsidiary of the Obligor; and

WHEREAS, the Obligor (as assignee of The Procter & Gamble Company and Procter &
Gamble Pharmaceuticals, Inc.) is party to the Amended and Restated Collaboration
Agreement dated as of October 8, 2004 with the Beneficiary (as successor in
interest to Aventis Pharmaceuticals Inc.) (the “Collaboration Agreement”), as
amended from time to time, and has entered into the U.S. Amendment Agreement
dated as of                  , 2010 with the Beneficiary (the “Amendment” and
the Collaboration Agreement, as previously amended and as amended by the
Amendment, the “Amended Collaboration Agreement”), whereby pursuant to the
Amendment, the Obligor and the Beneficiary have agreed, among other things, to
restructure the commercialization efforts for the Product (as defined in the
Amended Collaboration Agreement); and

WHEREAS, in consideration of the financial and other support that the Obligor
has provided, and such financial and other support as the Obligor may in the
future provide, to the Guarantors, the Guarantors are willing to enter into this
Guarantee;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantors agree as follows:

1. The Guarantees. Each Guarantor hereby, jointly and severally, unconditionally
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of all amounts payable by the Obligor from time to
time pursuant to the Amended Collaboration Agreement (collectively, the
“Guaranteed Obligations”). Upon failure by the Obligor to pay punctually any
Guaranteed Obligation, the Guarantors shall forthwith on demand pay the amount
not so paid at the place and in the manner specified in the Amended
Collaboration Agreement.

2. Guarantees Unconditional. The obligations of the Guarantors hereunder shall
be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Obligor under the Amended Collaboration Agreement, by
operation of law or otherwise;

 

G-1



--------------------------------------------------------------------------------

(b) any modification or amendment of or supplement to the Amended Collaboration
Agreement;

(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Obligor under the Amended
Collaboration Agreement;

(d) any change in the corporate existence, structure or ownership of the
Obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Obligor or its assets or any resulting release or
discharge of any obligation of the Obligor contained in the Amended
Collaboration Agreement;

(e) the existence of any claim, set-off or other rights which any Guarantor may
have at any time against the Obligor, the Beneficiary or any other entity,
whether in connection herewith or with any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against the Obligor for
any reason of the Amended Collaboration Agreement or any provision of applicable
law or regulation purporting to prohibit the payment by the Obligor of any
amounts payable pursuant to the Amended Collaboration Agreement; or

(g) any other act or omission to act or delay of any kind by the Obligor, the
Beneficiary or any other person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to the Guarantors’ obligations hereunder.

3. Limit of Liability. Any term or provision of this Agreement or the Amended
Collaboration Agreement to the contrary notwithstanding, the maximum aggregate
amount of the obligations for which the Subsidiary Guarantor shall be liable
shall not exceed the maximum amount for which the Subsidiary Guarantor can be
liable without rendering this Agreement or the Amended Collaboration Agreement,
as it relates to the Subsidiary Guarantor, subject to avoidance under applicable
law relating to fraudulent conveyance or fraudulent transfer (including
Section 548 of the Bankruptcy Code or any applicable provisions of comparable
state law) (collectively, “Fraudulent Transfer Laws”), in each case after giving
effect (a) to all other liabilities of the Subsidiary Guarantor, contingent or
otherwise, that are relevant under such Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of the Subsidiary Guarantor in respect of
intercompany indebtedness to the Obligor to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by the Subsidiary
Guarantor hereunder) and (b) to the value as assets of the Subsidiary Guarantor
(as determined under the applicable provisions of such Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by the Subsidiary Guarantor pursuant to (i) applicable requirements
of law or (ii) any other contractual obligations providing for an equitable
allocation among the Subsidiary Guarantor and the other Subsidiaries or
Affiliates of the Obligor of obligations arising under this Agreement or other
guaranties of the Guaranteed Obligations by such parties.

4. Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances.
The Guarantors’ obligations hereunder shall remain in full force and effect
until all Guaranteed Obligations shall have been paid in full. If at any time
any payment of any Guaranteed

 

G-2



--------------------------------------------------------------------------------

Obligation is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

5. Waiver by the Guarantors. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person or
entity against any Guarantor, the Obligor or any other person or entity.

6. Subrogation. Upon making full payment with respect to any obligation of the
Obligor hereunder, the Guarantors shall be subrogated to the rights of the payee
against the Obligor with respect to such obligation; provided that the
Guarantors shall not enforce any payment by way of subrogation so long as any
Guaranteed Obligation remains unpaid.

7. Representations and Warranties. Each Guarantor represents and warrants to the
Beneficiary that:

(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization;

(b) the execution, delivery and performance by it of this Guarantee are within
its corporate powers and have been duly authorized by all necessary corporate
and, if required, stockholder action;

(c) this Guarantee has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and

(d) the execution, delivery and performance by it of this Guarantee (i) do not
require any consent or approval of, registration or filing with, or other action
by, any governmental authority, except such as have been obtained and are in
full force and effect, (ii) will not violate any law or regulation applicable to
it or its charter, by-laws or other organizational documents or any order of any
court or governmental authority applicable to it, and (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon it or any of its properties or give rise to a right thereunder to require
it to make any payment.

8. Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, or sent by telecopy, as follows: (i) if to any
Guarantor, to it, at c/o Warner Chilcott Corporation, 100 Enterprise Drive,
Rockaway, New Jersey 07866, Attention: Izumi Hara, Senior Vice President,
General Counsel and Corporate Secretary, Telecopy No. (973) 442-3283 and (ii) if
to the Beneficiary, to it at Aventis Pharmaceuticals Inc., 300 Somerset
Boulevard, Bridgewater, New Jersey 08807, Attention: General Counsel, Telecopy
no. (908) 927-8610. Each party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other party. All
notices and other communications given in accordance with the provisions of this
Guarantee will be deemed to have been given on the date of receipt.

 

G-3



--------------------------------------------------------------------------------

9. No Waiver. No failure or delay by the Beneficiary in exercising any right,
power or privilege under this Guarantee or the Amended Collaboration Agreement
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

10. Amendments and Waivers. Any provision of this Guarantee may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Beneficiary and each Guarantor

11. Release. If (a) the rights and obligations of the Obligor under the Amended
Collaboration Agreement are transferred to a Person (as defined in the Amended
Collaboration Agreement) that is not an Affiliate (as defined in the Amended
Collaboration Agreement) of a Guarantor or (b) the Obligor shall cease to be an
Affiliate (as so defined) of a Guarantor, in each case pursuant to a transaction
not prohibited under the Amended Collaboration Agreement, this Guarantee shall
terminate as to such Guarantor and such Guarantor shall thereupon cease to have
any further obligations hereunder.

12. Successors and Assigns. This Guarantee shall be binding upon each Guarantor
and its successors and assigns, for the benefit of the Beneficiary and its
successors and assigns, except that no Guarantor may transfer or assign any or
all of its rights or obligations hereunder without the prior written consent of
the parties hereto; provided that any Guarantor may merge into or consolidate
with any Person (as defined in the Amended Collaboration Agreement) or permit
any other Person (as so defined) to merge into or consolidate with it so long as
the Person (as so defined) surviving such merger or consolidation continues to
be obligated as a Guarantor hereunder.

13. Expenses. Each Guarantor hereby agrees to pay all reasonable out-of-pocket
costs and expenses of the Beneficiary incurred in connection with the
enforcement of this Guarantee and the protection of the Beneficiary’s rights
hereunder (including, in each case, the reasonable fees and disbursements of
counsel employed by the Beneficiary).

14. Governing Law. The construction, validity and performance of this Guarantee
shall be governed in all respects by the laws of the State of Ohio without
reference to the choice of law provisions thereof, whether common law or
statutory. Any dispute arising under this Guarantee shall be resolved in
accordance with the terms set forth in Article XVI of the Amended Collaboration
Agreement.

[Remainder of Page Intentionally Left Blank]

 

G-4



--------------------------------------------------------------------------------

GIVEN under the official seal of

WARNER CHILCOTT PLC

in the presence of:

 

 

AUTHORISED SIGNATORY

Witness signature:

Name:

Address:

Occupation:

 

 

WARNER CHILCOTT

        PHARMACEUTICALS INC.

By:  

 

  Name:   Title:

 

Agreed to and accepted by:

 

SANOFI-AVENTIS U.S. LLC By:  

 

  Name:   Title: